DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments were received on 3/17/21. Claims 1 and 13 are amended. 
 The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claims Analysis
Regarding the 35 U.S.C 102 rejection below on claim 1, the recitation that “a solid state lithium ion electrolyte” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self- contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). 

Claim Rejections - 35 USC § 102/103
The rejection under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under 35 U.S.C 103(a) as unpatentable over Koichi, on claims 1-3 is maintained. The rejection is repeated below for convenience.  


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under 35 U.S.C 103(a) as unpatentable over Koichi (JP2004-0079311).
Regarding claim 1, the Koichi reference discloses a composition represented LiyBN2-x3(X)x3, wherein X is N and is aliovalently substituted for Li in a crystal lattice of the composition ([0015]; Applicant’s formula 1 wherein y = 1 and x3=1 (Koichi: Li3-xAy-BN2 wherein y = 0 and x can be any number for neutrality. The Koichi reference is silent in disclosing that the component with structure (I) comprise an anti-fluorite A2X unit cell, however, it is the position of the Examiner that such anti-fluorite A2X unit cell properties are inherent, given that both the Koichi reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Regarding claim 2, the Koichi reference discloses the claimed invention above and further discloses herein. The Koichi reference is silent in disclosing a lithium ion (Li) conductivity of the material is from 10-6 to 10 mS/cm at 300K, an activation energy is from 0.20 to 1.20 eV, however, it is the position of the Examiner that such properties are inherent, given that both the Koichi reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Regarding claim 3, the Koichi reference discloses the claimed invention above and further discloses herein. The Koichi reference is silent in disclosing the material has an X-ray Diffraction analysis (XRD) comprises the properties of the Table in claim 1, however, it is the position of the Examiner that such properties are inherent, given that both the Koichi reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C 103(a) as unpatentable over Rodrigues, on claim 13 is maintained. The rejection is repeated below for convenience.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al. (WO2016/141301) in view of Koichi (JP2004-0079311).
Regarding claim 13, the Rodrigues reference discloses a lithium ion battery comprising an electrolyte composition comprising solid state boron nitride (Applicant’s solid state electrolyte) between an anode and a cathode. The anode comprises a negative active material on a current collector and the cathode comprises a positive cathode material on another current collector ([00105]). The Rodrigues reference also discloses that the boron nitride also represents various types of boron nitrides ([0033]-[0034]). Koichi reference discloses a composition represented LiyBN2-x3(X)x3, wherein X is N and is aliovalently substituted for Li in a crystal lattice of the composition ([0015]; Applicant’s formula 1 wherein y = 1 and x3=1 (Koichi: Li3-xAy-BN2 wherein y = 0 and x can be any number for neutrality. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide boron nitrides used in lithium ion batteries to comprise a composition represented Li3-xAyBN2, wherein A is from elements of group 3-13 and is aliovalently substituted for Li in a crystal lattice of the composition ([0015]; Applicant’s formula 1 wherein y = 1 and y=x, then or 3-x=2) for a generic teaching of the boronitride used in the Rodrigues et al. reference. A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
In addition, the Koichi reference is silent in disclosing that the component with structure (I) comprise an anti-fluorite A2X unit cell, however, it is the position of the Examiner that such anti-fluorite A2X unit cell properties are inherent, given that both the Koichi reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I


Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. 
The arguments pertaining to Rodrigues states, “

    PNG
    media_image1.png
    480
    741
    media_image1.png
    Greyscale

	However, the Rodrigues reference discloses “various types of boron nitrides” and the following paragraph discloses boron nitrides in the compositions of the present disclosure “includes” a boron nitride… That is, “includes” does not necessary limit the boron nitrides to only the different forms as argued but also to different element compositions such as those disclosed by the Koichi reference. Therefore, the Applicants arguments are not persuasive. 

The Applicant argues, 
    PNG
    media_image2.png
    163
    742
    media_image2.png
    Greyscale

However, as it is claimed limitations does not avoid LIBN2 in structure III, as all of the prior art used to reject the claims, the limitation LIBN2 is not novel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725